internal_revenue_service department of the treasury number release date index number washington dc re person to contact telephone number refer reply to cc psi b09 - plr-114610-02 date date legend decedent date revocable_trust bank son daughter date date date probate_court son-in-law date daughter’s exempt trust daughter’s non- exempt trust dollar_figurex plr-114610-02 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of decedent’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date decedent created revocable_trust bank son and daughter were named as the trustees of revocable_trust article ii a of revocable_trust provides that upon decedent’s death the trustee shall hold administer and dispose_of the trust property in accordance with the provisions of article iii of revocable_trust article iii provides generally that upon decedent’s death the trustee shall divide the trust property into separate equal shares so as to provide one share for each child of decedent living at the time of decedent’s death and one share for the then living lineal_descendants of each deceased child of decedent the share allocated to each child shall be held in accordance with article iii of revocable_trust and the share allocated to the then living lineal_descendants of each deceased child shall be held in accordance with article iv of revocable_trust the share allocated to each child shall constitute and be administered as a separate trust article iii paragraph provides that during the lifetime of each child the trustee shall from time to time pay to or for the benefit of any one or more of the child and the child’s lineal_descendants so much of the net_income and principal of such trust in such proportions as the trustee shall determine in the exercise of absolute discretion article iii paragraph provides that upon attaining the age of eighteen years each child shall have the power exercisable at any time by notice in writing to the trustee to appoint any part or all of the principal and income of his or her trust to one or more of his or her lineal_descendants in such manner and at such times as the child shall designate the power_of_appointment shall not be exercised in favor of the child his or her estate his or her creditors or the creditors of his or her estate article iii paragraph provides that upon the death of each child all or any part of the principal and income of the child’s trust shall be distributed to one or more of decedent’s lineal_descendants in such manner and at such times as the child shall appoint by his or her last will and testament the power_of_appointment shall not be exercised in favor of the child his or her estate his or her creditors or the creditors of his or her estate article iii paragraph provides that to the extent the powers of appointment in paragraph sec_2 and are not fully exercised the trustee shall continue to hold the trust plr-114610-02 property in accordance with article iv of revocable_trust if the deceased child has any then living lineal descendant if the deceased child has no then living lineal_descendants the trust property shall be held in accordance with article iii for the remaining lineal_descendants of decedent or if there are none the trust property shall be paid to the child’s estate absolutely article iv provides that in the event the trustee is directed at any time to hold trust property for the benefit of the then living lineal_descendants of a deceased child of decedent in accordance with article iv the trustee shall divide such trust property as it shall exist at such time into separate equal shares so as to provide one share for each child of the deceased child living at such time and one share for the then living lineal_descendants per stirpes of each deceased grandchild of decedent article iv further provides that the share allocated for each grandchild be administered as a separate trust and directs the trustee to expend or apply so much of the net_income of each trust as the trustee in the trustee’s sole discretion may deem necessary or advisable for the education including college professional and general studies at any scholastic level or trade school support care health and general welfare of the grandchild for whom the trust was created whether born before or after the date of execution of revocable_trust in addition article iv provides that the trust for each grandchild shall continue until the earlier of each grandchild’s attaining the age of thirty-five years or his or her death upon the termination of each grandchild’s trust the trustee shall distribute the remaining trust property to the grandchild for whom the trust was created if the grandchild is then living if the grandchild is not then living the trustee shall distribute the remaining trust property to the then living lineal_descendants of the grandchild in equal shares per stirpes decedent died testate on date survived by son daughter and daughter’s descendants under her last will and testament decedent bequeathed the residue of her estate to revocable_trust which became irrevocable upon decedent’s death a will_contest arose soon after decedent’s death a temporary or permanent administrator was not appointed for decedent’s estate during the will_contest as a result the estate applied for and received an extension of time to file its united_states estate and generation-skipping_transfer_tax return form_706 until date eventually the will_contest was settled and the executors named in decedent’s last will and testament declined to serve the probate_court appointed son-in-law as independent administrator of decedent’s estate on date nine days before decedent’s estate_tax_return was due at that time son was ill and unavailable for consultation regarding the return plr-114610-02 son-in-law in his capacity as independent administrator timely filed decedent’s estate_tax_return on date in doing so son-in-law inadvertently omitted schedule r and made no affirmative allocation of decedent’s gst_exemption subsequently the trust created for daughter under article ii a of revocable_trust was severed on a fractional share basis into two separate trusts known as daughter’s exempt trust and daughter’s non-exempt trust son-in-law acting as independent administrator of decedent’s estate has requested an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 to make an allocation of decedent’s gst_exemption to daughter’s exempt trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-114610-02 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin see notice_2001_50 further in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayer may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore son-in-law in his capacity as independent administrator of decedent’s estate is granted an extension of time of days from the date of this letter to allocate dollar_figurex of decedent’s gst_exemption to daughter’s exempt trust the allocation will be effective as of date the date of decedent’s death and the value of the property for purposes of determining the amount of gst_exemption to be allocated shall be its value as finally determined for purposes of chapter the allocation should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati oh a copy of this plr-114610-02 letter should be attached to the supplemental form_706 a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney and declaration of representative on file with this office a copy of this letter is being sent to the taxpayer_representative this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy of letter copy for purposes
